DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-15, 29 are subject under examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.     The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.      Claims, 1, 29, 5, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP 3282794 A1) and Wafta (US 20160381491 A1) in view of Wallentin (US 2019/0059019 A1)

Regarding claim 1, Chen teaches a method for wireless communications at a vehicle User Equipment (UE) in a vehicle to everything (V2X) communication system(see para 0015 “ a method for vehicle to X (V2x) operation in a wireless communication system”), comprising:
 transmitting, by the vehicle UE,  a request message to utilize a channel…for transmission of set of data (see para 0136 “ the UE transmit a first signal to a network node for requesting resource  for transmitting the first V2X message” ], wherein the request message comprises a request identifier (see para 0136 “ wherein the first signal includes an identity”) ;
receiving, in response to the request message…., a response message.(see para 0136 “the UE receives a second signal from the network node wherein the second signal includes a first information indicating the resource and the identity”; fig 13 shows the second signal is in response to the first signal”). 
Chen teaches wherein the request message comprises a request identifier, however it doesn’t teach a request identifier selected from multiple identifiers, the request identifier indicating a first priority;
Chen doesn’t teach wherein the response message comprises an indication of a second priority;
Chen teaches transmitting a request message to utilize a channel .. for transmission of the data, however it doesn’t teach transmitting.. to  utilize a channel of a shared frequency spectrum band; 
Chen teaches receiving the response message, however it doesn’t teach receiving the response message via the shared radio frequency spectrum band; 
Chen doesn’t teach determining whether to transmit the set of data based at least in part on receiving the response message and a comparison between the first priority and the second priority, wherein determining whether to transmit comprises transmitting the set of data to one or more wireless devices in the V2X wireless communications system based at least in part on the second priority being less than or equal to the first priority or refraining from transmitting the set of data based at least in part on the second priority being greater than the first priority. 
Wafta teaches a request identifier selected from multiple identifiers, the request identifier indicating a first priority (See para 0153 “A priority may be indicated to a ProSe layer, for example, by indicating an explicit application/request type to the ProSe layer in the WTRU, e.g., emergency, public safety, non-public safety, police application, etc.”; see para 0073 “remote WTRU may provide a ProSe per packet priority from a range of possible values”; see para 0102 “WTRU2 804 may receive the PC5-S message from WTRU1 802”; See para 0073 “ProSe per packet priority value may be provided when requesting a transmission”)[ priority value/ information in the trigger or request is interpreted request identifier; and since remote WTRU may provide a ProSe per packet priority from a range of possible values, it implies priority information/ value (interpreted to be request identifier) in the request message is selected from range of priority values in order to provide the selected priority information/ value (interpreted to be request identifier) in the request/ trigger message. 
wherein the response message comprises an indication of a second priority (See para 0102 “At 810, WTRU2 804 may receive the PC5-S message from WTRU1 802. ..... WTRU2 804 may verify whether an indicated priority level may be handled by the WTRU (e.g., mapped to an allowed EPS bearer associated with a QoS). At 814, WTRU2 804 may determine the supported priority value... WTRU2 804 may modify the supported priority level. At 816, WTRU2 804 may respond with a PC5-S message. The PC5-S message may indicate a supported priority level that can be handled.”)[ since the supported priority level is modified and transmit it in PC5-S message as a response message; since priority level is modified / different than the priority level transmitted by WTRU1802, therefore modified priority level received by WTRU802 from WTRU 804 is interpreted to be the second priority]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the request and response message in the system of Chen. The motivation is to engage in communication according to the exchanged context. (wafta: see para 0103)
Modified Chen teaches transmitting a request message to utilize a channel .. for transmission of the data, however it doesn’t teach transmitting.. to  utilize a channel of a shared frequency spectrum band; 
Modified Chen teaches receiving the response message, however it doesn’t teach receiving.., via the shared radio frequency spectrum band, a response message ; 
Modified Chen doesn’t teach determining whether to transmit comprises transmitting the set of data to one or more wireless devices in the V2X wireless communications system based at least in part on the second priority being less than or equal to the first priority or refraining from transmitting the set of data based at least in part on the second priority being greater than the first priority.
Wallentin teaches transmitting.... to utilize a channel of a shared frequency spectrum band for transmission of the data (see para 0030 “the UE is configured with a resource pool to be used for transmission…When transmitting data on the sidelink in this mode, the UE selects a resource within the pool and issues a Scheduling Assignment (SA) physical layer message to inform other UEs within proximity that the UE has data to transmit and on which resources in the pool the data will be sent”)  and receiving…via the shared radio frequency spectrum band, a response message (See para0103 “two UEs 702, 704 are communicating with each other over the sidelink using mode-1, also known as the UE autonomous mode”; see para 0030 “When transmitting data on the sidelink in this mode, the UE selects a resource within the pool”) 
determining whether to transmit the set of data based at least in part on receiving the response message and a comparison between first priority and the second priority, wherein determining whether to transmit comprises transmitting the set of data to one or more wireless devices in the V2X wireless communication system based at least in part on the second priority being less than or equal to the first priority or refraining from transmitting the set of data based at least in part on the second priority being greater than the first priority.  (see para 0103 “two UEs 702, 704 are communicating with each other.. .. However, the tags can be used to ensure QoS differentiation. As an example, the tags may be used to determine the priority of packets, which can be reflected as an information element in the scheduling assignment (SA) sent by the transmitting UE 702, 704 and read by other UEs in the proximity. This allows other UEs in the neighbourhood to detect the type of data being exchanged”; para 0103 “This allows other UEs in the neighbourhood to detect the type of data being exchanged, thus enabling them to take actions to ensure QoS, by for example, backing off from transmitting their data if another UE uses a high priority in the SA.”) [ UEs are exchanging priority/ Qos / data type information ; backing off from transmitting data is interpreted as refraining from transmitting data]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the determining whether to transmit comprises transmitting the set of data based at least in part on the second priority being less than or equal to the first priority or refraining from transmitting the set of data based at least in part on the second priority being higher than the first priority in the system of modified Chen. The motivation is to decide on which path to transmit the packet (Wallentin: see para 0105)

Regarding claim 29, Chen teaches an apparatus for wireless communications at a vehicle User Equipment (UE) in a vehicle to everything (V2X) communication system(see para 0015 “ a method for vehicle to X (V2x) operation in a wireless communication system”), comprising:
a processor (see para 0023 “The communication device 300 may include…a central processing unit (CPU) 308,”) 
memory coupled with the processor (see para 0023 “The communication device 300 may include…a central processing unit (CPU) 308, a memory 310”) ; and 
instructions stored in the memory and executable by the processor (see para 0023 “The communication device 300 may include…a central processing unit (CPU) 308, a memory 310, a program code 312, and a transceiver 314. The control circuit 306 executes the program code 312 in the memory 310 through the CPU 308, thereby controlling an operation of the communications device 300”) to cause the apparatus to:
 	transmit, by the vehicle UE, a request message to utilize a channel… for transmission of set of data (see para 0136 “ the UE transmit a first signal to a network node for requesting resource  for transmitting the first V2X message” ], wherein the first message comprises a request identifier (see para 0136 “ wherein the first signal includes an identity”) ;
receive, in response to the request message…., a response message comprising an indication of a second priority (see para 0136 “the UE receives a second signal from the network node wherein the second signal includes a first information indicating the resource and the identity”; fig 13 shows the second signal is in response to the first signal”). 
Chen teaches wherein the request message comprises a request identifier, however it doesn’t teach a request identifier selected from multiple identifiers, the request identifier indicating a first priority;
Chen doesn’t teach wherein the response message comprises an indication of a second priority;
Chen teaches transmit,…a request message to utilize a channel .. for transmission of the data, however it doesn’t teach transmit... to  utilize a channel of a shared frequency spectrum band; 
Chen teaches receive… the response message, however it doesn’t teach receive…, via the shared radio frequency spectrum band, a response message; 
Chen doesn’t teach determining whether to transmit the set of data based at least in part on receiving the response message and a comparison between the first priority and the second priority, wherein determining whether to transmit comprises transmitting the set of data to one or more wireless devices in the V2X wireless communications system based at least in part on the second priority being less than or equal to the first priority or refraining from transmitting the set of data based at least in part on the second priority being greater than the first priority. 
Wafta teaches wherein a request identifier selected from multiple identifiers, the request identifier indicating a first priority (See para 0153 “A priority may be indicated to a ProSe layer, for example, by indicating an explicit application/request type to the ProSe layer in the WTRU, e.g., emergency, public safety, non-public safety, police application, etc.”; see para 0073 “remote WTRU may provide a ProSe per packet priority from a range of possible values”; see para 0102 “WTRU2 804 may receive the PC5-S message from WTRU1 802”; See para 0073 “ProSe per packet priority value may be provided when requesting a transmission”)[ priority value/ information in the trigger or request is interpreted request identifier; and since remote WTRU may provide a ProSe per packet priority from a range of possible values, it implies priority information/ value (interpreted to be request identifier) in the request message is selected from range of priority values in order to provide the selected priority information/ value (interpreted to be request identifier) in the request/ trigger message. 
wherein the response message comprises an indication of a second priority (See para 0102 “At 810, WTRU2 804 may receive the PC5-S message from WTRU1 802. ..... WTRU2 804 may verify whether an indicated priority level may be handled by the WTRU (e.g., mapped to an allowed EPS bearer associated with a QoS). At 814, WTRU2 804 may determine the supported priority value... WTRU2 804 may modify the supported priority level. At 816, WTRU2 804 may respond with a PC5-S message. The PC5-S message may indicate a supported priority level that can be handled.”)[ since the supported priority level is modified and transmit it in PC5-S message as a response message; since priority level is modified / different than the priority level transmitted by WTRU1802, therefore modified priority level received by WTRU802 from WTRU 804 is interpreted to be the second priority]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the request and response message in the system of Chen. The motivation is to engage in communication according to the exchanged context. (wafta: see para 0103)
Chen teaches transmit,…a request message to utilize a channel .. for transmission of the data, however it doesn’t teach transmit... to  utilize a channel of a shared frequency spectrum band; 
Chen teaches receive… the response message, however it doesn’t teach receive….., via the shared radio frequency spectrum band, a response message; 
Chen doesn’t teach determining whether to transmit the set of data based at least in part on receiving the response message and a comparison between the first priority and the second priority, wherein determining whether to transmit comprises transmitting the set of data to one or more wireless devices in the V2X wireless communications system based at least in part on the second priority being less than or equal to the first priority or refraining from transmitting the set of data based at least in part on the second priority being greater than the first priority. 
Wallentin teaches transmit…to utilize a channel of a shared frequency spectrum band for transmission of the data (see para 0030 “the UE is configured with a resource pool to be used for transmission…When transmitting data on the sidelink in this mode, the UE selects a resource within the pool and issues a Scheduling Assignment (SA) physical layer message to inform other UEs within proximity that the UE has data to transmit and on which resources in the pool the data will be sent”)  and receive…. via the shared radio frequency spectrum band, the response message (See para0103 “two UEs 702, 704 are communicating with each other over the sidelink using mode-1, also known as the UE autonomous mode”; see para 0030 “When transmitting data on the sidelink in this mode, the UE selects a resource within the pool”) 
determine whether to transmit the set of data based at least in part on  receiving the response message and a comparison between first priority and the second priority, wherein determining whether to transmit comprises transmitting the set of data to one or more wireless devices in the V2X wireless communications system based at least in part on the second priority being less than or equal to the first priority or refraining from transmitting the set of data based at least in part on the second priority being greater than the first priority. (see para 0103 “two UEs 702, 704 are communicating with each other.. Both UEs 702, 704 may be out of network coverage. However, the tags can be used to ensure QoS differentiation. As an example, the tags may be used to determine the priority of packets, which can be reflected as an information element in the scheduling assignment (SA) sent by the transmitting UE 702, 704 and read by other UEs in the proximity. This allows other UEs in the neighbourhood to detect the type of data being exchanged”; para 0103 “This allows other UEs in the neighbourhood to detect the type of data being exchanged, thus enabling them to take actions to ensure QoS, by for example, backing off from transmitting their data if another UE uses a high priority in the SA.”) [ UEs are exchanging priority/ Qos / data type information ; backing off from transmitting data is interpreted as refraining from transmitting data]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the determining whether to transmit comprises transmitting the set of data based at least in part on the second priority being less than or equal to the first priority or refraining from transmitting the set of data based at least in part on the second priority being higher than the first priority in the system of modified Chen. The motivation is to decide on which path to transmit the packet (Wallentin: see para 0105)

Regarding claim 5, Chen doesn’t teach selecting a request identifier associated with the first priority and transmitting the request message comprising the request identifier.
Wafta teaches selecting a request identifier associated with the first priority and transmitting the request message comprising the request identifier. (See para 0153 “A priority may be indicated to a ProSe layer, for example, by indicating an explicit application/request type to the ProSe layer in the WTRU, e.g., emergency, public safety, non-public safety, police application, etc.”; see para 0073 “remote WTRU may provide a ProSe per packet priority from a range of possible values”; see para 0102 “WTRU2 804 may receive the PC5-S message from WTRU1 802”; See para 0073 “ProSe per packet priority value may be provided when requesting a transmission”)[ priority value/ information in the trigger or request is interpreted request identifier; and since remote WTRU may provide a ProSe per packet priority from a range of possible values, it implies priority information/ value (interpreted to be request identifier) in the request message is selected from range of priority values in order to provide the selected priority information/ value (interpreted to be request identifier) in the request/ trigger message].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the request and response message in the system of Chen. The motivation is to engage in communication according to the exchanged context. (wafta: see para 0103)


Regarding claim 7, Chen doesn’t teach selecting a request identifier associated with the first priority, wherein the request message comprises a first modulated signal associated with the first priority and with the request identifier.
wafta teaches selecting a request identifier associated with the first priority, wherein the request message comprises a first modulated signal associated with the first priority and with the request identifier. (See para 0130 “An eNB may derive priority information, for example, using operations and maintenance (O&M) procedures” see para 0073 “remote WTRU may provide a ProSe per packet priority from a range of possible values”; see para 0102 “WTRU2 804 may receive the PC5-S message from WTRU1 802”; See para 0073 “ProSe per packet priority value may be provided when requesting a transmission”; see para 0043 “modulate the signals that are to be transmitted by the transmit/receive element 122”)[ para 0043 that PC5-S message that carry priority can be a modulated signal]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the request and response message in the system of Lee. The motivation is to engage in communication according to the exchanged context. (wafta: see para 0103)


Regarding claim 8, Chen doesn’t teach the response message comprises a response identifier associated with a second priority.
Wafta teaches the response message comprises a response identifier associated with a second priority (See para 0102 “At 810, WTRU2 804 may receive the PC5-S message from WTRU1 802. ..... WTRU2 804 may verify whether an indicated priority level may be handled by the WTRU (e.g., mapped to an allowed EPS bearer associated with a QoS). At 814, WTRU2 804 may determine the supported priority value... WTRU2 804 may modify the supported priority level. At 816, WTRU2 804 may respond with a PC5-S message. The PC5-S message may indicate a supported priority level that can be handled.”)[ since the supported priority level is modified and transmit it in PC5-S message as a response message; since priority level is modified / different than the priority level transmitted by WTRU1802, therefore modified priority level received by WTRU802 from WTRU 804 is interpreted to be the second priority].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the request and response message in the system of Chen. The motivation is to engage in communication according to the exchanged context. (wafta: see para 0103)


8.  Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP 3282794 A1)  and Wafta (US 20160381491 A1) in view of Wallentin (US 2019/0059019 A1) and further in view of Kim (US 2021/0136730 A1). 

Regarding claim 6, Modified Chen doesn’t teach wherein the request identifier comprises a sequence that is randomly selected from a set of ordered sequences. 
Kim teaches the request identifier comprises a sequence that is randomly selected from a set of ordered sequences. (See para 0111 “the UE may be allowed to perform the transmission of the sTTI packet corresponding to the PPPP value of 0 to 3.”; see para 0105 “the priority may be configured in the form of a packet transmission priority (i.e., Per Packet Prose Priority (PPPP)) .. In particular, a requirement such as the latency may be expressed as a PPPP value”)[ PPPP value of 0 to 3 are set of sequence and PPPP value sequence are related to priority].
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the request identifier comprises a sequence that is randomly selected from a set of ordered sequence in the system of modified Chen. The motivation is to determine priority based on PPPP value sequence (Kim: See para 0111)


9.     Claims 9-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP 3282794 A1) and Wafta (US 20160381491 A1) in view of Wallentin (US 2019/0059019 A1) and further in view of Dimou (US 2009/0122765 A1).

Regarding claim 9, modified Chen doesn’t teach transmitting the request message in a first symbol of a transmission time interval (TTI).
Dimou (US 2009/0122765 A1) teaches transmitting the request message in a first symbol of a transmission time interval (TTI). (see fig. 6A RTS is transmitted in transmitting duration upto 32767 .mu.sec. which is part of TTI 603”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine transmitting the request message in a first symbol of a transmission time interval (TTI) in the system of modified Chen. The motivation is to initiate data transmission ( Dimou: See para 0019)

Regarding claim 10, Modified Chen doesn’t teach receiving the response message in a second symbol of the TTI.
Dimou teaches receiving the response message in a second symbol of the TTI. N(See fig 6A, CTS is transmitted in transmitting duration upto 32767 .mu.sec. which is part of TTI 603”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine receiving the response message in a second symbol of the TTI in the system of modified Chen. The motivation is to  transmit data. ( Dimou: See para 0019)

Regarding claim 11, Modified Chen doesn’t teach transmitting at least a portion of the set of data in a third symbol of the TTI following the first and second symbols. 
Dimou teaches transmitting at least a portion of the set of data in a third symbol of the TTI following the first and second symbols. (see fig. 6A SIFS between RTS and CTS [ since SIFS in the art is known as  the difference in time between the first symbol of the response frame in the air and the last symbol of the received frame in the air, therefore it is interpreted as gap].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine transmitting at least a portion of the set of data in a third symbol of the TTI following the first and second symbols in the system of modified Chen. The motivation is to transmit data. ( Dimou: See para 0019)

Regarding claim 12, modified Chen doesn’t teach the first symbol is an initial symbol of the TTI.
 Dimou teaches the first symbol is an initial symbol of the TTI((see fig. 6A RTS is transmitted in transmitting duration upto 32767 .mu.sec. which is part of TTI 603”; See fig 6A, CTS is transmitted in transmitting duration upto 32767 .mu.sec. which is part of TTI 603”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine the first symbol is an initial symbol of the TTI in the system of modified Chen. The motivation is to transmit data. ( Dimou: See para 0019)

Regarding claim 13, modified Chen doesn’t teach wherein the first symbol and second symbol are separated by a gap .
Dimou teaches wherein the first symbol and second symbol are separated by a gap (see fig. 6A SIFS between RTS and CTS [ since SIFS in the art is known as  the difference in time between the first symbol of the response frame in the air and the last symbol of the received frame in the air, therefore it is interpreted as gap] .
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine the first symbol and second symbol are separated by a gap in the system of modified Chen. The motivation is to  transmit data. ( Dimou: See para 0019)

 10.        Claim 14 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP 3282794 A1) and Wafta (US 20160381491 A1) in view of Wallentin (US 2019/0059019 A1) and further in view of Chang (US 20180049211)

 Regarding claim 14,Modified Chen doesn’t teach performing a listen-before-talk (LBT) procedure on the channel of the shared radio frequency spectrum band, wherein determining whether to transmit the set of data is based at least in part on the LBT procedure. 
Chang teaches performing a listen-before-talk (LBT) procedure on the channel of the shared radio frequency spectrum band, wherein determining whether to transmit the set of data is based at least in part on the LBT procedure. (see para 0019 “The monitoring procedure prior to transmission is the same, or at least similar to the sensing/back off procedures.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine performing a listen-before-talk (LBT) procedure on the channel of the shared radio frequency spectrum band in the system of modified Chen. The motivation is to sense band availability for transmission (Chang: See para 0019)

Regarding claim 15, Modified Chen doesn’t teach the request message is multicast transmission transmitted to a plurality of receivers in the V2X communication system.  
       Chang teaches the request message is multicast transmission transmitted to a plurality of receivers in the V2X communication system.  (see para 0027 “For example, the high priority indicator 116 may be broadcast to multiple eNBs in some scenarios.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine request message is multicast transmission transmitted to a plurality of receivers in the V2X communication system in the system of modified Chen. The motivation is to broadcast priority indicator (Chang: see para 0029).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416